Order affirmed, with $20 costs and disbursements to petitioner-respondent. Present — Peck, P. J., Glennon, Cohn, Callahan and Breitel, JJ.; Peck, P. J., dissents and votes to reverse and dismiss the petition in the following memorandum: Although phrased as a *663discovery proceeding under section 205 of the Surrogate’s Court Act, it appears that what is sought in this ease and what remains after the denial of an examination as to the savings bank books, is an accounting of the relationship and transactions between decedent and respondent over a period of years. Such an inquiry is not, in my opinion, within the proper scope of a discovery proceeding in the Surrogate’s Court. Settle order on notice. [See post, p. 761.]